Title: To George Washington from Abraham Skinner, 3 August 1782
From: Skinner, Abraham
To: Washington, George


                  
                     Sir,
                     NewBurgh Augt 3d 1782.
                  
                  Agreable to your Excellency’s last Instructions, I have collected the Accounts of the monies due from our officers, who have lately been in Captivity for their Board &ca a particular State of which I send inclosed.
                  I am sorry that this business has taken up so much time, but the delay has been unavoidable, on account of the great Number of Demands and the remote situation of the Creditors; I am with great respect Your Excellency’s Mo. Obt Servt
                  
                     Abm Skinner
                     Comy Gen. Pris.
                  
               